Case 1:21-mj-00617-REP Document 1 Filed 08/05/21 Page 1 of 17

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

for the
District of Idaho
United States of America )
v. )
Judd Evans Ballard ) Case No. 4:21-mj-00617-REP
)
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of — 04/16/2021 through 08/05/2021 _ in the county of Ada in the
District of Idaho , the defendant(s) violated:
Cade Section . Offense Description
18 U.S.C. § 2252A(a)(5)(B) Possession of Child Pornography

This criminal complaint is based on these facts:

See the attached affidavit of Senior Investigator Ken Boals.

@ Continued on the attached sheet.
KY 2 _. »>_
Complainant's signature

Ken Boals, Senior Investigator
Printed name and title

 

Attested to by the applicant in accordance with the requirements of Fed R. Crim. P. 4.1 by being subscribed electronically
and sworn to telephonically.

Date: 08/08/2021 O Cesed a _

Judge's signatur é

 

City and state: Boise, Idaho Raymond E. Patricco, U.S. Magistrate Judge
Printed name and title

 

 
Case 1:21-mj-00617-REP Document 1 Filed 08/05/21 Page 2 of 17

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Ken Boals, Senior Investigator with the Idaho Office of the Attorney General, being
duly sworn, depose and state:

INTRODUCTION AND INVESTIGATOR BACKGROUND

Lam a duly sworn peace officer with the Idaho Attorney General’s Office. I have been
employed by the Idaho Attorney General’s office for approximately (6) years and I have been a
sworn law enforcement officer in Idaho for approximately (20) years. I successfully completed
the Idaho Peace Officer Standards and Training Academy, Marston Polygraph Academy,
Criminology coursework at College of Southern Idaho, and hold a State of Idaho Masters Level
Law Enforcement Certificate. I am currently assigned as a Senior Investigator and Operations
Coordinator for the Internet Crimes against Children (ICAC) Unit. I have received a Special
Federal Deputation pursuant to title 28, sections 0.112 & 0.19A with the United States Marshal
Service to investigate violations of the laws of the United States as stated in title 28. I am
responsible for enforcing federal, state and local criminal statutes. As a Special Deputy United
States Marshal, I am authorized to apply for federal search warrants under Federal Rule of
Criminal Procedure 41.

During my tenure as a certified law enforcement officer, I have directed and/or
participated in several investigations involving crimes against children. Surveillance, undercover
operations, search warrants, interviews, and polygraph are investigative techniques I have
employed when investigating crimes against children.

I have received specialized training in child crime investigations that relate to the
enticement of minors using the internet or other communication devices. This training

specifically covers the investigation of persons who use computers and electronic devices to aid

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT—I1

 
Case 1:21-mj-00617-REP Document 1 Filed 08/05/21 Page 3 of 17

in the possession, sharing and distribution of child pornography. I am a certified polygraph
examiner with the Idaho State Sex Offender Management Board (SOMB). Specifically, I have
received specialized polygraph training on test methodology related to sex offenders and crimes
against children. As part of my training and experience, I have reviewed numerous images and
videos depicting sexually exploitative material. I currently have approximately 2500 hours of
specialized training through the Idaho POST Academy. The ICAC Task Force is responsible for
conducting various undercover online investigations, responding to complaints regarding
children sexually exploited via the Internet, conducting community education programs, and |
monitoring the Internet for the distribution and trading of child pornography files and obscenity
directed at minors.

I have received specialized trainirig regarding the on-line sexual exploitation of children.
The courses that I have attended / completed cover the investigation of persons who use
computers and electronic devices, including cellular telephones, to aid in the possession, sharing,
and distribution of child pornography and other obscene images and videos, as well as those that
use the Internet to entice and solicit children for sexual acts.

I have spoken with investigators from federal, state, and local agencies who are
knowledgeable regarding the methods and means used by individuals who buy, sell, trade, send
and/or receive child pornography via the Internet and they have related their personal knowledge
and provided me with insight as to the manner in which evidence of these crimes is kept. During
the course of my duties, I have personally viewed sexually explicit pictures of children, depicting
them in the nude, in sexually provocative poses, in lewd poses, and in poses depicting various
sexual acts. I have also seen photographs, digital photographs, and videos of children engaged in

oral copulation and sexual intercourse. —

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT—2

 

 
Case 1:21-mj-00617-REP Document1 Filed 08/05/21 Page 4 of 17

The statements in this affidavit come from my personal observations, my training and
experience, information that I have obtained from other investigators, information that I have
obtained from the National Center for Missing and Exploited Children (NCMEC), and
information that I obtained during the execution of a federal search warrant at Judd Ballard’s
residence.

1 am submitting this affidavit as probable cause to arrest and charge Judd Ballard with
violations of 18 U.S.C. § 2252A(a)(5)(B), Possession of Child Pornography.

APPLICABLE LAW
This investigation concerns violations of 18 U.S.C. § 2252A(a)(5)(B), regarding the
possession of child pornography.
| a. 18 U.S.C. § 2252A(a)(5)(B) provides that any a person who knowingly

possesses, or knowingly accesses with intent to view, any book, magazine,
periodical, film, videotape, computer disk, or any other material that contains
an image of child pornography that has been mailed, or shipped or transported
using any means or facility of interstate or foreign commerce or in or affecting
interstate or foreign commerce by any means, including by computer, or that
was produced using materials that have been mailed, or shipped or transported
in or affecting interstate or foreign commerce by any means, including by
computer, shall be punished as provided in subsection (b).

b. 18 U.S.C. § 2256(8)(A) defines “Child Pornography” as any visual depiction,
including any photograph, film, video, picture, or computer or computer-
generated image or picture, whether made or produced by clectzonie,

mechanical or other means, of sexually explicit conduct, where the production

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT—3

 
Case 1:21-mj-00617-REP Document 1 Filed 08/05/21 Page 5 of 17

of the visual depiction involved the use of a minor engaged in sexually

explicit conduct.

c. 18 U.S.C. § 2256(2)(A) defines “Sexually explicit conduct” as actual or

simulated:

iii.

iv.

Sexual intercourse (including genital-genital, oral-genital, or oral-anal),

whether between persons of the same or opposite sex;

. Bestiality;

Masturbation;
Sadistic or masochistic abuse; or
Lascivious exhibition of the genitals, anus, or pubic areas of any person.
1. Regarding the definition of “lascivious exhibition of the genitals or
pubic areas of any person, most courts have embraced the six-
factor lascivious exhibition” test articulated in United States v.
Dost, 636 F. Supp. 828, 832 (S.D. Cal. 1986):

a. Whether the focal point of the visual depiction is on the
child’s genitalia or pubic area;

b. Whether the setting of the visual depiction is sexually
suggestive, i.e., in a place or pose generally associated with
sexual activity;

c. Whether the child is depicted in an unnatural pose, or in
inappropriate attire, considering the age of the child;

d. Whether the child is fully or partially clothed, or nude;

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT—4

 

 
Case 1:21-mj-00617-REP Document 1 Filed 08/05/21 Page 6 of 17

e. Whether the visual depiction suggests sexual coyness or a
willingness to engage in sexual activity; and

f. Whether the visual depiction is intended or designed to
elicit a sexual response in the viewer.

2. The Dost court also observed, “a visual depiction need not involve
all of these factors to be a lascivious exhibition of the genitalia or
pubic area.’ The determination will have to be made based on the
overall content of the visual depiction, taking into account the age
of the minor.” Jd.

STATEMENT OF PROBABLE CAUSE

Judd Evans Ballard, Date of Birth 04-29-1975, is a registered sex offender who has
criminal convictions for Sexual Exploitation of a Minor. On April 12, 2013, Judd Ballard was
sentenced in Ada County district court to ten years in prison (2 years fixed followed by 8 years
indeterminate) on two counts of sexual exploitation of a child related to his involvement with
child pornography. Ballard was released from prison on to supervised parole on June 7, 2017. In
2017, Ballard was convicted in Utah of Sexual Abuse of a Child and placed on a supervised
probation. Ballard is currently on parole for the child pornography offense under the supervision
of the Idaho Department of Corrections.

As part of part of my duties with the ICAC task force, I receive CyberTips from NCMEC
to investigate. On May 17, 2021, I was assigned to investigate two related CyberTips (CyberTip
numbers 89884476 and 90072359) from NCMEC. Using tools available to law enforcement, I

accessed and viewed both CyberTip files.

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT—5

 
Case 1:21-mj-00617-REP Document 1 Filed 08/05/21 Page 7 of 17

CyberTip 89884476 was reported by Oath Holdings/Yahoo! and was received by
NCMEC on May 6, 2021. According to CyberTip 89884476, approximately 72 images of nude
or partially nude male children, ranging in age from approximately prepubescent to pubescent,
some of whom were engaged in sexual acts with adult males, were uploaded to the Yahoo
account jballl boy@yahoo.com. In the CyberTip, Oath Holdings Inc. provided screen captures of
the emails that contained images of child pornography that were uploaded and shared from the
Yahoo account jballl boy@yahoo.com. The Sent Dates, Times, From, and To, of the emails and
the associated uploads are listed below.
The CyberTip included information about the Yahoo account jballl boy@yahoo.com,
including the following:
a. The user-provided name on the Yahoo account is “Jay Ball.”
b. The Yahoo account was created on 03/31/2021 at 02:42:06 (GMT) from T-
Mobile USA IP address 2607:fb90:fd0:96ae:8e59:3ea7:4a20:5f93.
c. The phone number provided for the Yahoo account is (208) 509-2336.
d. The date of birth provided for the user of the Yahoo account is 02/28/1989.
e. The last successful login to the Yahoo account was on 04/16/2021 at 03:40:06.
(GMT) from T-Mobile USA IP address 2607:f690:fc0:7a04:279d:cbde:8f7e:d29 1.
f. The Yahoo account was deactivated by Yahoo on 04/16/2021 at 12:50:10 (GMT)
for sharing child pornography via email.
CyberTip 90072359 was also reported by the Electronic Service Provider (ESP) Oath

Holdings/Yahoo, and was received by NCMEC on May 11, 2021. According to CyberTip

 

Yahoo is a free email service offered by Oath Holdings, Inc.
21 know from my training and experience that it is common for individuals to register online accounts using false names
and date of births. This is especially true when the account is intended to be used for illegal activity.

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT—6

 
Case 1:21-mj-00617-REP Document 1 Filed 08/05/21 Page 8 of 17

90072359, approximately 49 images of clothed, nude or partially nude male children, ranging in
age from approximately prepubescent to pubescent, some who are engaged in sexual acts with
adult males, were uploaded to the Yahoo account john.jor9e@yahoo.com. Oath Holdings Inc.
provided screen captures of the emails that contained images of child pornography that were
uploaded and shared. The Sent Dates, Times, From, and To, of the emails and associated uploads
are listed below.
The CyberTip included information about the Yahoo account john.jor9e@yahoo.com
including:
a. The user-provided name on the Yahoo account is “John Jorge.”
b. The Yahoo account was created on 10/09/2020 at 04:57:40 (GMT) from T-
Mobile USA IP address 172.58.46.161.
c. The phone number provided for the Yahoo account is (208) 509-2336. This is the
same phone number provided for the above-referenced Yahoo account
jballl boy@yahoo.com.
d. The date of birth provided for the Yahoo account is 10/17/1999.
e. The last successful login to the Yahoo account was on 04/12/2021 at 04:50:08
(GMT) from T-Mobile USA IP address
2607:£690:9¢38:f403:38f3 :50e8:63bf:72 16.
f. An additional login to the Yahoo account was on 03/3 1/2021 at 02:34:35 (GMT)
from T-Mobile USA IP address n2607:fb90:fd0:96ae:8e59:3¢a7:4a20:5f93. This
is the same IP address that was used to create the above-referenced Yahoo

account jballl boy@yahoo.com.

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT—7

 
Case 1:21-mj-00617-REP Document 1 Filed 08/05/21 Page 9 of 17

g. The Yahoo account was deactivated by Yahoo on 05/11/2021 at 18:57:53 (GMT)
for sharing child pornography via email.

According to the CyberTips, Oath Holding Inc. had previously viewed some of the files
that had been uploaded to the accounts and reported them as potentially being child exploitative
material. Therefore, I viewed the files that had been previously viewed by Oath Holdings Inc.
and confirmed several images would meet the federal definition of child pornography. The
following is a description of four email files reported in the CyberTips. Oath Holdings Inc.
provided screen captures of the emails which contained the uploaded child pornography that was
shared:

a. File Name: |.png
CyberTip: 90072359/ Yahoo account john.jor9e@yahoo.com
Incident Time: 05-11-2021 18:59:34 UTC (When Oath submitted the
CyberTip to NCMEC)
Reporting ESP viewed entire content of file: Yes
Sent Date of the email containing child pornography: Fri, 16 Apr 2021
03:47:59 +0000 (UTC)
Email sent From: Jay Ball Gbalilboy@yahoo.com)
Email sent To: John.jor9e@yahoo.com
Description of image attached to the email: This image is a color image. This
image shows two male children of Asian descent that are approximately 10 to
12 years of age on a bed. The bed covering has floral and multiple designs.
Both children are completely nude with one male child laying on his back and

the other kneeling at his side. The child that is kneeling is grasping the other

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT—8

 
Case 1:21-mj-00617-REP Document1 Filed 08/05/21 Page 10 of 17

child’s erect penis with his right hand while looking into the camera. The nude
genitalia of both children are visible in the image.

b. File Name: 5 jpg
CyberTip: 90072359/Y ahoo account john.jor9e@yahoo.com
Incident Time: 05-11-2021 18:59:34 UTC (When Oath submitted the
CyberTip to NCMEC)
Reporting ESP viewed entire content of file: Yes
Sent Date of the email containing child pornography: Fri, 16 Apr 2021
03:51:51 +0000 (UTC)
Email sent From: Jay Ball (jballl boy@yahoo.com)
Email sent To: john.jor9e@yahoo.com
Description of image attached to the email: This is a color image of a
Caucasian male child approximately 10 to 12 years of age with light brown
hair. The child is completely nude laying on what appears to be a brown wood
table with a blue background. The male child is holding a can of whipped
cream in his right hand. The child has whipped cream dripping down his body
from his chest to his erect penis which is the focus of the image.

c. File Name: 17.jpg
CyberTip 89884476/Yahoo account jballl boy@yahoo.com
Incident Time: 05-06-2021 18:19:42 UTC (When Oath submitted the
CyberTip to NCMEC)

Reporting ESP viewed entire content of file: Yes

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT—9

 
Case 1:21-mj-00617-REP Document1 Filed 08/05/21 Page 11 of 17

Sent Date of the email containing child pornography: Fri, 16 Apr 2021
03:51:51 +0000 (UTC) |
Email Sent From: Jay Ball (jball1 boy@yahoo.com)
Email Sent To: john.jor9e@yahoo.com
Description of the image attached to the email: This is a color image of a
completely nude male child approximately 8 to 10 years of age. The child has
short brown hair and is laying on a white sheet in a room with a pink
background. The child has his legs spread apart and the focus of the image is
the child’s penis and anus. There is a website depicted in the bottom right
corner of the image that says “WWW.BD-COMPANY.NET”
d. File Name: | jpg |
CyberTip 89884476/ Yahoo account jballl boy@yahoo.com
Incident Time: 05-06-2021 18:19:42 UTC (When Oath submitted the
CyberTip to NCMEC)
Reporting ESP viewed entire content of file: Yes
Sent Date of the email containing child pornography: Fri, 16 Apr 2021
03:47:59 +0000 (UTC)
Email Sent From: Jay Ball (jballl boy@yahoo.com)
Email Sent To: john.jor9e@yahoo.com
Description of the image attached to the email: This is a color image that appears to
be a screen capture of a male child approximately 8 to 10 years of age. The screen
capture is titled at the top of the image “RE:Boys with a Mans Cum in their mouth

or On their Face.” The child has brown hair and is wearing a black shirt with yellow

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT—10

 
Case 1:21-mj-00617-REP Document1 Filed 08/05/21 Page 12 of 17

stripes. The child is grasping an erect penis with his left hand and is touching the
penis with his tongue. There appears to be ejaculate dripping from the erect penis
and the child’s mouth.

I believe that two of the files described above (File Name: 1.png and File Name: 1.jpg) depict
an act with a minor child that meets the definition of “sexually explicit conduct” in 18 U.S.C.

§§ 2256(2)(A)(i) (oral to genital contact) and (iii) (masturbation). I believe that the other two files
constitute child pornography under federal law as a lascivious display of the genitals or anus of a child.

Law enforcement records indicate the phone number 208-509-2336 that is associated with both
suspect Yahoo accounts belongs to Judd Evans Ballard. I also confirmed with the Idaho Department of
Corrections that the phone number on file for Judd Evans Ballard is 208-509-2336. Idaho State sex
offender registry records show Ballard residing on Curtis Rd. Boise, Idaho.

I submitted an Administrative Subpoena on May 17, 2021, to T-Mobile for the subscriber
records for the phone number 208-509-2336 that is associated with both of the suspect Yahoo
accounts. Oath Holdings Inc. reported that there was a login to the account john.jor9e@yahoo.com on
03/31/2021 from the T-Mobile IP address 2607:f6b90:fd0:96ae:8e59:3ea7:4a20:5f93. Additionally,
Oath Holdings Inc. reported this same IP address used to create the account jballl boy@yahoo.com on
03/31/2021.

On June 3, 2021, T-Mobile provided me with the following subscriber account information
regarding the phone number 208-509-2336.

e Name: Judd Ballard
e Account Number: 664124748
e Address: 20848 Curtis Rd. Boise, Idaho 83705-3611

e Activation Date: 08/22/2018

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT—11

 
Case 1:21-mj-00617-REP Document1 Filed 08/05/21 Page 13 of 17

e Device IMEI 359275090402442

I researched the IMEI number that T-Mobile provided in the responsive information for
the account associated with the phone number 208-509-2336. According to the website
IMEI.INFO, which maintains a data base of 880 mobile networks including T-Mobile, the
cellular phone with IMEI 359275090402442 is an LG Q7 Plus. I have used the website
IMEIL.INFO before in my investigations and have found the information to be accurate.

On May 24, 2021, I conducted surveillance at 2084 S. Curtis Rd. and observed a
Volkswagen Van registered to Judd Ballard parked at the residence. I spoke with Judd Ballard’s
Parole Officer Ryan Meinhardt who confirmed Ballard resides at this address. In speaking with
PO Meinhardt, I learned that a woman named Charlotte Gunn owns, and lives at, the residence,
and Ballard rents a room in the house from Gunn.

During the month of June of 2021, I conducted surveillance near Ballard’s residence and
observed a male matching the description of Judd Ballard leave the residence and jog up Curtis
Rd.

On June 3, 2021, I served federal search warrants on Oath Holdings, Inc for the contents
of the john.jor9e@yahoo.com and jballlboy@yahoo.com accounts. The Honorable Candy W.
Dale, United States Magistrate Judge for the District of Idaho, authorized a search of the
accounts for evidence of the possession of child pornography.

On June 2, 2021, I received the responsive records for the account
john.jor9e@yahoo.com from Oath Holdings, Inc. On June 6, 2021, I received the responsive
records for the account jball1 boy@yahoo.com from Oath Holdings, Inc. In reviewing the
accounts, I located approximately 82 images of child pornography within the accounts.

On August 2, 2021, I applied for, and was granted, a federal search warrant for Ballard’s

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT—12

 
Case 1:21-mj-00617-REP Document1 Filed 08/05/21 Page 14 of 17

residence on Curtis Rd., his vehicle, and his person. The search warrant authorized law
enforcement to seize and search electronic devices for evidence of the possession of child
pornography. The search warrant also authorized law enforcement to press the fingers, including
thumbs, of Judd Ballard to the touch identification sensor of a LG Q7 Plus cellular phone found
on Judd Ballard’s person, in his vehicle, or in his residence for the purpose of attempting to
unlock the device in order to search the contents as authorized by the warrant.

On August 5, 2021, members of the ICAC Unit and other members of federal and local
law enforcement executed the search warrant at Ballard’s residence. Ballard was located at the
residence and was escorted to my vehicle where Detective Jim Bohr and I conducted a recorded
interview with Ballard.

I read Ballard his Miranda rights and showed him a physical form detailing his rights
while doing so. Ballard acknowledged his rights and said he understood them. Ballard said he
was willing to listen. Ballard signed the Miranda Rights form indicating that he was waiving his
rights and I advised Ballard again that he did not have to answer questions or talk to me.

Ballard told me he has lived at 2084 S. Curtis Rd since 2017. Ballard told me he only has
an iPhone and his phone number is 208-509-2336. Ballard provided the passcode to his iPhone
and said he does not have any other computer or electronic device and that he does everything
internet-related on his phone. Ballard said his previous phone was an Android but could not
provide a date when he switched to the iPhone or where the old Android was located. A LG Q7
Plus cellphone is an Android cellphone.

I spoke with Ballard about his email accounts and Ballard told me that his email is
juddballard@gmail.com. Ballard denied having any Yahoo email accounts. Ballard later told me

he had a Yahoo account under juddballard@yahoo.com. Ballard told me he looks at pornography

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT—13

 
Case 1:21-mj-00617-REP Document 1 = Filed 08/05/21 Page 15 of 17

and his preference is male because he is gay. Ballard said he prefers to look at images between
the age of 18 and 28 but has viewed age-questionable images. Ballard said he will “click off of
them” if he believes they are underage. Ballard described a photo website where he has viewed
these images. Ballard denied saving or distributing any images of child pornography. I asked
Ballard specifically about the Yahoo accounts that I was investigating, and Ballard requested a
lawyer, so I terminated the interview.

While I was speaking with Ballard, Forensic Investigator Chris Hardin with the ICAC
Unit was conducting an examination of Ballard’s iPhone. The iPhone had been located on
Ballard’s person when he was contacted once we arrived at the residence. I spoke with Forensic
Investigator Hardin and was told that he did not locate any child pornography on Ballard’s
iPhone, but that the iPhone showed a Bluetooth connection to an LG Q7 phone.

Forensic Investigator Gregg Lockwood with the ICAC Unit told me he found an LG Q7
Plus phone that was powered on underneath the dresser in Ballard’s bedroom. This room was
identified as Ballard’s bedroom by Charlotte Gunn, the homeowner. The LG Q7 Plus phone
display indicated it needed a password or fingerprint to unlock it. Per the search warrant, I placed
Ballard’s right index finger to the phone and unlocked the phone. Investigators located an LG
phone box which had an IMEI sticker 359275090402442 on it that was in Ballard’s bedroom.

Investigator Lockwood located 6,534 images and 2,136 videos on the LG Q7 Plus phone.
I reviewed a portion of the images and would estimate that there was in excess of 500 hundred
images that would meet the federal definition of child pornography. A more complete forensic
examination will be conducted at a later time. I recognized several of the images on the phone as
the same images that were reported in the Yahoo CyberTips described above. Specifically, on the

phone, I located images that appear to be the same images described above with the File Name:

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT—14

 
Case 1:21-mj-00617-REP Document1 Filed 08/05/21 Page 16 of 17

5.jpg and File Name:17.jpg.

Additionally, the following are descriptions of two additional images I viewed on the LG
Q7 Plus phone.

a. An image ofa Caucasian male child approximately 10 to 12 years of age with
short brown hair. The child is laying on a bed with a blue pillow or blanket behind
him and a TV in the background. The child is completely nude from the waist up
and is holding his erect penis with his right hand, which is the focus of the picture.
It appears he is looking at something in front of him that is out view.

b. An image depicting two Caucasian male children approximately 10 to 12 years
old with short brown hair laying on a bed that has a tan floral print bedspread.
Both children are completely nude and one of the boys is laying on top of the
other in the opposite direction. Both children have the penis of the other child in
their mouth, which is the focus of the picture.

Based on my training and experience, I believe that the two additional files described
above meet the federal definition of child pornography. I also located numerous images of
Ballard and his vehicle on the LG Q7 Plus phone and Ballard’s email address
juddballard@gmail.com was identified on the LG Q7 Plus phone. I located numerous images on
the phone that appear to be photos that were taken from a bathroom stall. The images appear to
depict unknown males who are urinating and appear to be unaware that they are being
photographed.

CONCLUSION
Based on the foregoing, there is probable cause to arrest and charge Judd Ballard with

violations of 18 U.S.C. § 2252A(a)(5)(B), Possession of Child Pornography.

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT—I5

 
Case 1:21-mj-00617-REP Document1 Filed 08/05/21 Page 17 of 17

Respectfully submitted,

Ke DS

Ken Boals
Senior Investigator, Idaho Attorney General’s Office

Subscribed and sworn before me this 5th day of August, 2021.

 

 

The Honorable Raymond E, Patricco
United States Magistrate Judge

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT—16

 
